Filed 4/30/14 P. v. Vargas-Garcia CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Yuba)
                                                            ----




THE PEOPLE,                                                                                  C074481

                   Plaintiff and Respondent,                                     (Super. Ct. No. CRF12614)

         v.

JOSE EDUARDO VARGAS-GARCIA,

                   Defendant and Appellant.




         Appointed counsel for defendant Jose Eduardo Vargas-Garcia has asked this court
to review the record to determine whether there exist any arguable issues on appeal.
(People v. Wende (1979) 25 Cal.3d 436 (Wende).) We find no errors and affirm the
judgment.
                                                 BACKGROUND
         Erika Pomaris and defendant had been married and have children together; by
October 2012 they had separated. Defendant sent Pomaris a message that he was going
to drop their children off at her mother’s home. When Pomaris returned home, she saw

                                                             1
defendant, but did not know where her boyfriend Jose Tomayo was. She asked defendant
where Tomayo was, and defendant answered he had killed Tomayo and Tomayo was
lying dead in the park. Pomaris tried to call the police and defendant knocked the phone
out of her hand and slapped her across the face. Tomayo later reported he had been
assaulted by defendant, who had also threatened to get a gun from his car and shoot
Tomayo. Tomayo was afraid for his life and hid in a ditch.
        Defendant pleaded guilty to count 4 of an amended information charging him with
infliction of corporal injury on a spouse (Pen. Code, § 273.5, subd. (a))1 with an agreed
upon maximum sentence of two years in prison, the low term. Counts 1-3 were to be
dismissed with a Harvey waiver2 pursuant to the plea agreement. Defendant signed the
plea form indicating he had discussed the resolution of the case with his attorney,
understood it and had been informed of the immigration consequences of his plea. The
certified interpreter who assisted in translating the form also signed the plea form.
        The trial court sentenced defendant to the stipulated aggregate term of two years in
state prison, awarded him 544 days of presentence custody credits, and ordered him to
pay a $560 restitution fund fine (§ 1202.4, subd. (b)), a $560 parole revocation fine
suspended unless parole is revoked (§ 1202.45), a $40 court operations fee (§ 1465.8,
subd. (a)(1)), and a $30 court facilities assessment (Gov. Code, § 70373). The court also
ordered defendant to have no contact with Pomaris and reserved jurisdiction over any
restitution award. It denied defendant’s request for a certificate of probable cause.
                                       DISCUSSION
        Counsel filed an opening brief that sets forth the facts of the case and asks us to
determine whether there are any arguable issues on appeal. (Wende, supra, 25 Cal.3d



1   Undesignated statutory references are to the Penal Code.
2   People v. Harvey (1979) 25 Cal.3d 754.

                                               2
436.) Counsel advised defendant of the right to file a supplemental brief within 30 days
of the date of filing of the opening brief. More than 30 days have elapsed, and we have
received no communication from defendant. We have undertaken an examination of the
entire record and find no arguable error that would result in a disposition more favorable
to defendant.
                                     DISPOSITION
       The judgment is affirmed.



                                                       DUARTE                , J.



We concur:



      NICHOLSON             , Acting P. J.



      MURRAY                , J.




                                             3